UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7366


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LIONEL LAMONT COX,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:12-cr-00288-FL-1; 5:15-cv-00571-FL)


Submitted: March 29, 2019                                         Decided: April 10, 2019


Before WILKINSON and KEENAN, Circuit Judges, and DUNCAN, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Lionel Lamont Cox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lionel Lamont Cox seeks to appeal the district court’s order granting the

Government’s motion to dismiss and denying relief on his 28 U.S.C. § 2255 (2012)

motion. The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists would find that the district

court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When

the district court denies relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that the motion states a debatable

claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Cox has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny Cox’s

motion to appoint counsel and expedite decision, and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2